Citation Nr: 1144753	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for nasopharyngeal cancer.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ear condition with associated hearing loss.

3.  Entitlement to service connection for nasopharyngeal cancer.

4.  Entitlement to service connection for an ear condition with associated hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 8, 1992 to March 18, 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision.  In that decision, the RO denied the Veteran's applications to reopen her previously denied claims for entitlement to service connection for nasopharyngeal cancer and an ear condition with associated hearing loss.  The Board notes that it has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of entitlement to service connection for nasopharyngeal cancer and for an ear disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied the Veteran's claims of entitlement to service connection for nasopharyngeal cancer and for an ear disability; although notified of the denial in May 1994, the Veteran did not initiate an appeal or submit new and material evidence within the one year appeal period.

2.  The evidence associated with the Veteran's claims file since the April 1994 denial is new and material with regard to each claim.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision which denied entitlement to service connection for nasopharyngeal cancer is final; new and material evidence has been received, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).

2.  The April 1994 rating decision which denied entitlement to service connection for an ear disability is final; new and material evidence has been received, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claims of entitlement to service connection for nasopharyngeal cancer and for an ear disability were denied by an April 1994 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time the Veteran's claims were denied in April 1994, considerable evidence was of record, including both service treatment records and private treatment records.  These records showed that the Veteran was found to be in good health on her July 1991 enlistment examination; they described the onset of symptoms approximately one week into active duty, which were eventually diagnosed as nasopharyngeal cancer; and they described the Veteran's subsequent treatment for the nasopharyngeal cancer. 

In April 1994, the RO denied entitlement to service connection for cancer and for ear symptoms including defective hearing.  Although notified of this denial in May 1994, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The basis of the RO's denial was that the Veteran's cancer existed prior to service and was not aggravated beyond the natural progression of the cancer by her military service, as indicated in an April 1994 Medical Evaluation Board finding.

In December 2005, the Veteran filed applications to reopen the claims that had been denied in April 1994.  Of particular relevance to the Veteran's applications to reopen is her testimony at her a hearing before the Board in October 2011.  Specifically, the Veteran testified that a VA examiner had told in June 2009 that if she had a tumor prior to entering into service, that it was probably mutated or changed by the shots (inoculations) she received upon arrival onto active duty.  The Veteran also alleged that the examiner told her that the stress of being in service could have triggered her cancer and that there was no way that she could have come into service with the actual cancer without exhibiting symptoms that would have been detected by her enlistment physical.

It is noted that in certain circumstances lay evidence may be competent to establish a diagnosis when that lay person is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran is considered competent to report what her examiner explained to her (although the Board notes that that a review of the June 2009 examination report reflects that the examiner did not indicate that the Veteran's cancer was triggered, caused, or aggravated by her military service).

Nevertheless, for the limited purpose of determining whether to reopen a claim, testimony is presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Veteran's recollection of what the VA examiner allegedly told her is presumed to be credible for purposes of reopening the claims.

The Board notes that at the time her claim was previously denied, the Veteran was on record as believing that her military service had triggered her cancer, or, if it did in fact preexist her entry onto active duty, that her cancer had been aggravated by her service.  As such, the Veteran reiterating such a contention alone would not be new evidence.  However, here, the Veteran is purporting to relate the opinion of a medical professional.  Such a medical opinion was not previously of record, and it is therefore considered to be "new" evidence for the purpose of reopening.  Furthermore, given that the Veteran's assertion is presumed to be credible for the purpose of considering whether to reopen her claim, her report that a VA examiner had expressed to her that her cancer may have been aggravated by service is material in that it relates to the basis of the prior denial.

As such, the Board concludes that new and material evidence has been presented, and the Veteran's claim for service connection for nasopharyngeal cancer is therefore reopened.

The Board also concludes that the Veteran's claim for service connection for ear problems is inextricably intertwined with her claim for service connection for nasopharyngeal cancer.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  This conclusion is based on the fact that a June 2009 VA audiological examiner opined that the Veteran's hearing loss was more likely than not secondary to her chemotherapy/radiation for nasopharyngeal cancer while in the service, since she had normal hearing at enlistment and then underwent both chemotherapy and radiation, both of which were known to cause hearing loss.

Because the ear claim is inextricably intertwined with the nasopharyngeal cancer claim, the Veteran's testimony is also considered to be new and material with respect to the ear claim, and that claim is therefore also reopened. 

In light of this result, a detailed discussion of VA's duties to notify and assist the Veteran is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

The application to reopen the claim for entitlement to service connection for nasopharyngeal cancer is granted.

The application to reopen the claim for entitlement to service connection for an ear disability is granted.


REMAND

The Veteran had active military service from January 8, 1992 to March 18, 1992.
On the July 1991 enlistment examination, there were no abnormalities noted with regard to nasopharyngeal cancer or metastatic neck disease (there were abnormalities noted as to the feet and as to "spine, other musculoskeletal system").  

Approximately one week into active duty (in mid-January 1992) the Veteran sought medical treatment for symptoms she had begun experiencing, which led to her being eventually diagnosed with nasopharyngeal cancer approximately a month later.  

A Medical Evaluation Board was convened in March 1992, which found that the metastatic neck disease process had begun prior to enlistment and the Veteran was discharged from service.

In June 2009, the Veteran underwent a VA examination to assess her nasopharyngeal cancer.  After reviewing the Veteran's medical records, the examiner concluded that it was "at least as likely as not" that the nasopharyngeal cancer existed prior to service.  The examiner acknowledged that the Veteran's enlistment physical did not note the presence of any cancer or symptoms of cancer, but he found that the advanced stage of the neoplasm (e.g. stage IV) forced the conclusion that the disease existed prior to service.  The examiner explained that nasopharyngeal cancer typically originates in a clinically occult site (the fossa of Rosenmuller), meaning that patients often remain asymptomatic for a relatively prolonged period; as such, there is frequently a long delay between the initial symptoms of epistaxis, nasal congestion, or otitis media and a definitive diagnosis (mean of 7.2 months in one series).  As a result, the examiner indicated that more than 90 percent of patients present with locally and/or regionally advanced disease.

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  As no abnormalities were noted with regard to the nasopharyngeal cancer for which the Veteran seeks entitlement to service connection on a direct incurrence basis, the presumption that the Veteran sound in this regard at entry into service can only be rebutted with clear and unmistakable evidence of two things: (1) that the nasopharyngeal cancer preexisted service and (2) that this disease was not aggravated beyond it s natural progression by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  The June 2009 VA examination is inadequate as to both of these things.
 
The VA examiner did not provide any opinion as to whether the cancer he believed preexisted service was aggravated by service.  For VA purposes "aggravation" means that a disability that existed prior to service was permanently worsened by a Veteran's military service, and that such worsening was beyond the natural progression of the condition.

In addition, the VA examiner used the phrase "as likely as not" to indicate that the cancer preexisted service, but as noted above rebuttal of the presumption of soundness requires a higher standard of clear and unmistakable evidence that the disease preexisted service.  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (the clear and unmistakable evidence standard requires that the result be undebatable).  The Board notes that 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary, and symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish pre-service existence thereof.  However, given that the Board is remanding the claims to request an opinion from the June 2009 VA examiner as to aggravation, the examiner should also be asked whether, in his opinion, the nasopharyngeal cancer clearly and unmistakably preexisted service. 

Moreover, the Veteran testified at a hearing before the Board in October 2011 that a VA examiner in June 2009 had essentially endorsed her position that her cancer began in service or was triggered by the stress of active duty or inoculations she received, but a review of the examination report does not show that the examiner reached such a conclusion.

Consequently, a remand for an opinion as to whether the evidence clearly and unmistakable reflects both that the Veteran's nasopharyngeal cancer preexisted service and that it was not aggravated by service, as well as whether the nasopharyngeal cancer was triggered by stress or other factors, should be obtained. 

As noted the Veteran's ear disability claim is inextricably intertwined with her nasopharyngeal cancer claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will remand that claim as well.
Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the physician who conducted the June 2009 nasopharyngeal cancer VA examination, or, if he is not available, to another qualified VA physician and request the following opinions.
 
The physician should offer an opinion as to: (1) whether the evidence clearly and unmistakably reflects that the Veteran's nasopharyngeal cancer preexisted service, and 

(2) If so, whether clear and unmistakable evidence indicates that the preexisting nasopharyngeal cancer was permanently worsened by or during the Veteran's military service.  If the examiner concludes that the Veteran's nasopharyngeal cancer was permanently worsened, the examiner should indicate whether such worsening was beyond the natural progression of the disease.

The physician should also address whether stress from active duty or anything else in service triggered or aggravated the Veteran's nasopharyngeal cancer.

A complete rationale should be provided for each opinion expressed.
 
2.  Then, readjudicate the claims.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


